DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-11, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Therrien et al. (US 2009/0321039 A1) further in view of Czamara et al. (US 10,612,801 B1).

Regarding claim 1, Therrien discloses a system for removing heat from and cooling air in a building (Fig. 4 element 401), the system comprising: 
a modular chilling unit (Fig. 4 element 100) separate from the building (as discussed in Paragraph [0023] as being “mounted” and thus an added separate element) for supplying cooled air to the building at a constant rate (wherein it is well known in the art for a direct air cooling system to supply cooled air), the building having a heat containment for capturing or receiving hot air inside the building (wherein the interior of the building containing electrical equipment, as disclosed in Paragraph [0024], is interpreted as the heat containment), the building further having an exhaust structure (Fig. 4 element 105) for expelling the hot air from the building (as discussed in Paragraph [0024]), the chilling unit comprising: 
a housing (as shown in Fig. 1) having an intake end (as shown in Fig. 2 on the right side of the modular chilling unit) and an exhaust end in communication with the heat containment (as shown in Fig. 2 on the left side of the modular chilling unit), wherein the intake end is not in communication with hot air downstream of the heat containment (as shown in Fig. 4 wherein the intake end and the exhaust end are separate); and 
at least one fan (Fig. 2 element 101) positioned in the housing (as shown in Fig. 2) to draw ambient air from the intake end of the housing (as discloses in Paragraph [0028]), cool the ambient air (wherein any fan will produce a wind chill effect from the movement of the air, however in the absence of additional equipment, the air is not additionally cooled by any fan), and direct the cooled air to an opening of the building (as disclosed in Paragraph [0028]); 
wherein expelling the hot air from the building creates a pressure differential in which an air pressure at a hot side of the building is lower than an air pressure at a cool side of the building (wherein the process of blowing air into an enclosed space will result in a pressure differential between the inlet and outlet); 
wherein the pressure differential draws the cooled air supplied by the chilling unit through the opening of the building from the hot side of the building to the cool side of the building (wherein air flow will be directed from the opening to the exhaust by means of the at least one fan blowing air into the building); and 
wherein the building has an air conditioning unit (Fig. 4 element 411) that is set to maintain a target temperature and, responsive to a temperature in the building rising above the target temperature and with the chilling unit supplying the cooled air to the building at the constant rate, the air conditioning unit is operable to run until the temperature in the building drops down at or below the target temperature as discussed in Paragraphs [0075]-[0076]).
Therrien does not expressly disclose wherein the modular chilling unit comprises at least one chilling element disposed between the intake end and the exhaust end to lower the temperature of the ambient air, and wherein the at least one fan directs air through the at least one chilling element.
Czamara teaches a modular chilling unit (Fig. 2 element 124) which comprises at least one chilling element (Fig. 2 element 138) disposed between the intake end and the exhaust end (as shown in Fig. 2) to lower the temperature of the ambient air, and wherein a fan directs air through the at least one chilling element (as discussed in Column 5 lines 30-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include at least one chilling element in the modular chilling unit, as taught by Czamara, in the system of Therrien in order to provide additional cooling diversity to the system by way of the modular chilling unit, as is indicated as desired by the Abstract of Therrien.
Therrien further does not expressly disclose wherein the at least one fan is set to operate at a constant speed, however, as the instant application does not specify a time period during which the at least one fan is set to operate at a constant fan speed, and all fans would vary in speed at both startup and shut down, it is deemed obvious to one of ordinary skill in the art before the effective filing date that any fan will have some period of time which includes a change in fan speed, and further that the system as disclosed by Therrien is also capable of operating the fan at a constant speed as needed, as disclosed in Therrien Paragraph [0075], and as such meets the limitation as set forth in the claim.

Regarding claim 6, Therrien in view of Czamara discloses the system as set forth in claim 1 above and further wherein the constant rate is defined at least in part by the constant speed (as discussed in Therrien Paragraph [0075] in light of the obviousness discussed in the rejection of claim 1 above).

Regarding claim 7, Therrien in view of Czamara discloses the system as set forth in claim 1 above and further wherein the chilling unit further comprises at least a filter (Therrien Fig. 1 element 103), an evaporative cooler, an evaporative cooling element, a freezer coil, or a chiller.

Regarding claim 8, Therrien in view of Czamara further discloses wherein the at least one fan comprises a fixed speed fan or a variable speed fan (as discussed in Therrien Paragraph [0037]).

Regarding claim 9, Therrien in view of Czamara discloses the system as set forth in claim 1 above and further wherein the opening is formed in a wall (as shown in Therrien Fig. 4 wherein the door in which the opening is formed is located on a wall of the building), roof, or ceiling of the building.

Regarding claim 10, Therrien in view of Czamara discloses the system as set forth in claim 1 above.
Therrien does not expressly disclose wherein the air conditioning unit comprises a heating, ventilation, air conditioning (HVAC) system, however one of ordinary skill in the art before the effective filing date would recognize that the air conditioning unit of Therrien performs the functions of a HVAC system and further that such HVAC systems are common in the art.

Regarding claim 11, Therrien discloses a method of removing heat from and cooling air in a building, the method comprising:
positioning an exhaust end of a modular chilling unit (Fig. 4 element 100) in an opening of the building (as shown in Figs. 2 and 4), the modular chilling unit separate from the building (as discussed in Paragraph [0023] as being “mounted” and thus an added separate element), the chilling unit having: 
a housing (as shown in Fig. 1 and discussed in Paragraph [0028]) having an intake end (as shown in Fig. 2 at the right hand side of element 100) and the exhaust end (as shown in Fig. 2 at the left hand side of element 100) in communication with a heat containment (as shown in Fig. 2 as the “Interior Side of Shelter”) , wherein the intake end is not in communication with hot air downstream of the heat containment (as shown in Fig. 4 wherein the intake end and the exhaust end are separate); and 
at least one fan (Fig. 2 element 101) positioned in the housing (as shown in Fig. 2) to draw ambient air from the intake end of the housing (as discloses in Paragraph [0028]), cool the ambient air (wherein any fan will produce a wind chill effect from the movement of the air, however in the absence of additional equipment, the air is not additionally cooled by any fan), and direct the cooled air to an opening of the building (as disclosed in Paragraph [0028]); 
capturing or receiving hot air inside the building through the heat containment inside the building (wherein the interior of the building is interpreted as the heat containment); 
setting an air conditioning unit (Fig. 4 element 411) inside the building to maintain a target temperature (as discussed in Paragraphs [0075]-[0076]); and 
expelling the hot air from the building (as discussed in Paragraph [0024]) through an exhaust structure (Fig. 4 element 105) of the building, 
wherein expelling the hot air from the building creates a pressure differential in which an air pressure at a hot side of the building is lower than an air pressure at a cool side of the building (wherein the process of blowing air into an enclosed space will result in a pressure differential between the inlet and outlet); 
wherein the pressure differential draws the cooled air supplied by the chilling unit through the opening of the building from the hot side of the building to the cool side of the building (wherein the process of blowing air into an enclosed space will result in a pressure differential between the inlet and outlet which will draw the cooled air from the chilling unit into the building by means of the blowers creating the pressure differential); and 
wherein, responsive to a temperature in the building rising above the target temperature and with the chilling unit supplying the cooled air to the building at a constant rate, the air conditioning unit is operable to run until the temperature in the building drops down at or below the target temperature (as discussed in Paragraph [0075]).
Therrien does not expressly disclose wherein the modular chilling unit comprises at least one chilling element disposed between the intake end and the exhaust end to lower the temperature of the ambient air, and wherein the at least one fan directs air through the at least one chilling element.
Czamara teaches a modular chilling unit (Fig. 2 element 124) which comprises at least one chilling element (Fig. 2 element 138) disposed between the intake end and the exhaust end (as shown in Fig. 2) to lower the temperature of the ambient air, and wherein a fan directs air through the at least one chilling element (as discussed in Column 5 lines 30-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include at least one chilling element in the modular chilling unit, as taught by Czamara, in the system of Therrien in order to provide additional cooling diversity to the system by way of the modular chilling unit, as is indicated as desired by the Abstract of Therrien.
Therrien further does not expressly disclose wherein the at least one fan is set to operate at a constant speed, however, as the instant application does not specify a time period during which the at least one fan is set to operate at a constant fan speed, and all fans would vary in speed at both startup and shut down, it is deemed obvious to one of ordinary skill in the art before the effective filing date that any fan will have some period of time which includes a change in fan speed, and further that the system as disclosed by Therrien is also capable of operating the fan at a constant speed as needed, as disclosed in Therrien Paragraph [0075], and as such meets the limitation as set forth in the claim.

Regarding claim 16, Therrien in view of Czamara discloses the method as set forth in claim 11 above and further wherein the constant rate is defined at least in part by the constant speed (as discussed in Therrien Paragraph [0075] in light of the obviousness discussed in the rejection of claim 1 above).

Regarding claim 17, Therrien in view of Czamara discloses the method as set forth in claim 11 above and further wherein the chilling unit further comprises at least a filter (Therrien Fig. 1 element 103), an evaporative cooler, an evaporative cooling element, a freezer coil, or a chiller.

Regarding claim 18, Therrien in view of Czamara discloses the method as set forth in claim 11 above and further wherein the at least one fan comprises a fixed speed fan or a variable speed fan (as discussed in Therrien Paragraph [0037]).

Regarding claim 19, Therrien in view of Czamara discloses the method as set forth in claim 11 above and further wherein the opening is formed in a wall (as shown in Therrien Fig. 4 wherein the door in which the opening is formed is located on a wall of the building), roof, or ceiling of the building.

Regarding claim 20, Therrien in view of Czamara discloses the method as set forth in claim 11 above.
Therrien does not expressly disclose wherein the air conditioning unit comprises a heating, ventilation, air conditioning (HVAC) system, however one of ordinary skill in the art before the effective filing date would recognize that the air conditioning unit of Therrien performs the functions of a HVAC system and further that such HVAC systems are common in the art.


Claims 2-5, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Therrien in view of Czamara as applied to claims 1 and 11 above, and further in view of Gartrell et al. (US 9,843,470 B1).

Regarding claim 2, Therrien in view of Czamara discloses the system as set forth in claim 1 above.
Therrien does not expressly disclose wherein the building comprises a data center.
Gartrell teaches a building which comprises a data center (Fig. 1B element 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the system of Therrien could be utilized in the cooling of the data center of Gartrell as is indicated in Paragraph [0001] of Therrien as being applicable to different types of buildings.

Regarding claim 3, Therrien in view of Czamara discloses the system as set forth in claim 2 above. Therrien does not expressly disclose wherein the target temperature is a minimum service temperature required by the data center, however one of ordinary skill in the art before the effective filing date would have recognized that the target temperature would be a variable capable of being determined by the requirements of the data center, as indicated by Therrien in Paragraphs [0052]-[0066]. 

Regarding claim 4, Therrien in view of Czamara in view of Gartrell discloses the system as set forth in claim 2 above.
Therrien does not expressly disclose wherein the heat containment comprises a server pod enclosing one or more banks of servers, the server pod having openings for drawing in the cooled air and a vent for directing air heated by the one or more banks of servers to the exhaust structure.
Gartrell teaches wherein the heat containment comprises a server pod (Therrien Fig. 2 element 32b) enclosing one or more banks of servers (as discussed in Therrien Column 2 lines 47-48), the server pod having openings (Therrien Fig. 2 element 70) for drawing in the cooled air and a vent (Therrien Fig. 2 element 72) for directing air heated by the one or more banks of servers to an exhaust structure (as discussed in Therrien Column 9 lines 36-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the system of Therrien as installed on the data center of Gartrell would serve to cool a server pod as described in the Gartrell reference as this would be an obvious alternate application under the disclosure of the Therrien reference.

Regarding claim 5, Therrien in view of Czamara in view of Gartrell discloses the system as set forth in claim 4 above and further wherein the heat containment further comprises a sealed hood, enclosure (wherein the building of the Therrien reference is interpreted to be an enclosure), ductwork, or pipe.

Regarding claim 12, Therrien in view of Czamara discloses the method as set forth in claim 11 above.
Therrien does not expressly disclose wherein the building comprises a data center.
Gartrell teaches a building which comprises a data center (Fig. 1B element 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the system of Therrien could be utilized in the cooling of the data center of Gartrell as is indicated in Paragraph [0001] of Therrien as being applicable to different types of buildings.

Regarding claim 13, Therrien in view of Czamara discloses the method as set forth in claim 12 above. Therrien does not expressly disclose wherein the target temperature is a minimum service temperature required by the data center, however one of ordinary skill in the art before the effective filing date would have recognized that the target temperature would be a variable capable of being determined by the requirements of the data center, as indicated by Therrien in Paragraphs [0052]-[0066]. 

Regarding claim 14, Therrien in view of Czamara and Gartrell discloses the method as set forth in claim 12 above.
Therrien does not expressly disclose wherein the heat containment comprises a server pod enclosing one or more banks of servers, the server pod having openings for drawing in the cooled air and a vent for directing air heated by the one or more banks of servers to the exhaust structure.
Gartrell teaches wherein the heat containment comprises a server pod (Fig. 2 element 32b) enclosing one or more banks of servers (as discussed in Column 2 lines 47-48), the server pod having openings (Fig. 2 element 70) for drawing in the cooled air and a vent (Fig. 2 element 72) for directing air heated by the one or more banks of servers to an exhaust structure (as discussed in Column 9 lines 36-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the system of Therrien as installed on the data center of Gartrell would serve to cool a server pod as described in the Gartrell reference as this would be an obvious alternate application under the disclosure of the Therrien reference.

Regarding claim 15, Therrien in view of Czamara discloses the method as set forth in claim 14  above and further wherein the heat containment further comprises a sealed hood, enclosure (wherein the building of the Therrien reference is interpreted to be an enclosure), ductwork, or pipe.


Response to Arguments

Applicant’s arguments, see Remarks, filed 8/23/2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Czamara et al. (US 10,612,801 B1).
The applicant has argued that the Therrien reference does not disclose wherein the chilling unit comprises at least one chilling element, which the examiner concedes.  As set forth above, in order to remedy the deficiency of the Therrien reference, the Czamara reference is shown to be an obvious improvement of the chilling unit of the Therrien system which would further the goal of the Therrien system to provide cooling to the associated building.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841